t c summary opinion united_states tax_court kyle l and carol b thornton petitioners v commissioner of internal revenue respondent docket no 11133-01s filed date kyle l and carol b thornton pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico in the stipulation the parties agreed to reduced deficiencies of dollar_figure and dollar_figure respectively for and petitioners conceded their liability for the agreed deficiencies the sole issue for decision is whether petitioners are liable for the sec_6662 penalty for each of the years and petitioners were both employed full time during and mr thornton petitioner was coordinator for a paramedic program of the university of new mexico school of medicine mrs the reduced deficiencies result from respondent's concession that petitioners were entitled to itemized_deductions for charitable_contributions of dollar_figure and dollar_figure respectively for and in lieu of the corresponding amounts of dollar_figure and dollar_figure claimed on their returns respondent also conceded that petitioners substantiated unreimbursed employee business_expenses of dollar_figure and dollar_figure respectively for the years at issue in lieu of the corresponding amounts of dollar_figure and dollar_figure claimed on their returns due to the limitations of sec_67 the conceded amounts for unreimbursed employee business_expenses do not result in a tax_benefit to petitioners for the years at issue thornton was supervisor of the communications center for an ambulance service on their joint federal_income_tax returns for and petitioners reported adjusted_gross_income of dollar_figure and dollar_figure respectively for both years petitioners claimed itemized_deductions under sec_63 reflected on schedule a itemized_deductions of their returns in the notice_of_deficiency respondent disallowed the total_amounts claimed as itemized_deductions for charitable_contributions and unreimbursed employee business_expenses petitioners had claimed the following amounts on their returns charitable_contributions sbig_number s big_number unreimbursed employee_expenses and tax preparation fees before the sec_67 limitation big_number big_number at least for the years prior to the years at issue petitioners did not utilize the services of a preparer in filing their federal_income_tax returns petitioner prepared the returns himself for the return petitioner prepared a return as he had done in past years based on that draft petitioner testified that he and his wife would have owed dollar_figure in taxes petitioners did not file the draft of the return because at some point it was suggested to petitioner by friends that he should engage the services of a return preparer robin beltran these friends represented that mr beltran was very knowledgeable in tax law and could get tax refunds that other preparers could not get petitioner believed that mr beltran was a c p a and a former irs employee petitioner thereafter contacted mr beltran to prepare petitioners' return as best as the court can ascertain from the record petitioner had one meeting at the home of mr beltran with regard to the return the only documentation petitioner provided to mr beltran was the draft of the return petitioner had prepared mr beltran did not request or discuss the need for any documentation to substantiate the income or expenses shown on the draft prepared by petitioner nor did mr beltran question or ascertain from petitioner the amounts to be claimed on the return for charitable_contributions and unreimbursed employee business_expenses the return prepared by mr beltran listed the same amounts shown on petitioner's draft return except for the deductions claimed for charitable the draft for prepared by petitioner was not offered in evidence however petitioner testified that i was going to pay dollar_figure the court construes that statement to mean that petitioners would have owed dollar_figure after all withholdings and prior payments of taxes for contributions and unreimbursed employee business_expenses which mr beltran grossly inflated the return prepared by mr beltran reflected an overpayment of dollar_figure petitioners filed that return and the dollar_figure was subsequently refunded to them for the year petitioner again prepared a draft return which he submitted to mr beltran on the return prepared by mr beltran which petitioners filed the deductions for charitable_contributions and unreimbursed employee business_expenses were also inflated that return reflected an overpayment of dollar_figure which was also refunded to petitioners in due course with respect to preparation of the return by mr beltran petitioner testified the following year then i went back to him and he then charged me dollar_figure because he got me dollar_figure back or whatever those estimations were and again i certainly saw that difference between my return and the return he prepared and i did ask him if that seemed rather excessive and again he was guite convincing seemed to be guite credible in his explanations and his referring to his tax books et cetera explaining that no these numbers are very allowable sort of a tax averaging kind of theory if you will and again quite credible and quite convincing in his explanation regarding the inflated amounts claimed on the returns petitioner further testified mr thornton the amount that we provided to him and the amount that we could provide proof for was minimal compared to what he submitted for us and then when i asked him about that again he was very convincing and seemed very credible in his explanation of what another taxpayer before the court called a loophole the court but did you question what sort of a loophole would that be because you're acknowledging that the amounts that you really paid for -- gave to charity were laughable amounts compared to what -- mr thornton absolutely the court --he put on the return for you mr thornton again he was simply very very credible in the way he would explain and the way he would assure and this is a perfectly allowable perfectly acceptable amount for our level of income the court did you ever go to some other professional to verify that -- mr thornton no sir mr thornton no sir now and that's -- the term if it's too good to be true it compared to what certainly it was much better compared to my own tax preparation but this was the first professional i've been to and -- the court anybody can put numbers down mr thornton i understand that now sir yes sir when petitioners later received notices from respondent that their returns for and would be audited mr beltran advised petitioners to ignore such notices and not meet with respondent's agents petitioners followed that advice and the notice_of_deficiency followed in due course ’ as noted above the deficiencies are no longer in dispute petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at some point in the audit process mr beltran ceased all communications with his former clients would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer bears the responsibility for any negligent errors of his or her professional adviser am props inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer mr beltran the drafts of petitioners' returns prepared by petitioner showed tax_liabilities considerably in excess of the amounts shown on mr beltran's returns petitioner knew that mr beltran's returns were incorrect and knew that his returns contained inflated itemized_deductions petitioner admitted questioning mr beltran as to the deductibility of the amounts claimed on the returns but made no effort to contact other tax professionals to verify the accuracy of mr beltran's representations petitioner in his testimony characterized the -- - inflated amounts on mr beltran's returns as too good to be true the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran never sought the correct amount of petitioners' charitable_contributions and employee business_expenses the court is further satisfied that petitioners knew they were required under the law to substantiate deductions claimed on their returns and moreover knew that the amounts on their returns for charitable_contributions and unreimbursed employee business_expenses were not only questionable but were incorrect on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for and sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless although petitioners conceded the deficiencies and challenged only the penalties under sec_6662 the court considers petitioners' claim that they should not be liable for the penalties to be frivolous and groundless petitioners knew that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners had reservations at the times the returns were filed as to the accuracy of the claimed itemized_deductions petitioners knew that they were entitled to deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer they did not consult with tax professionals as to the accuracy of mr beltran's representations and moreover they cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes at trial petitioners wisely saw that they had no case with respect to the deficiencies and instead chose to challenge the imposition of the penalties under sec_6662 any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another their return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
